OWEN, Chief Judge.
The alimony awarded in a final judgment of dissolution of marriage was terminated upon the former husband’s petition for modification. Appellant claims that this was error absent a showing of a substantial change of financial circumstances of the parties.
The court found from the evidence presented (1) that subsequent to the entry of the final judgment in December, 1972, the parties had entered into an agreement whereby, in exchange for the husband conveying to the wife his interest in certain real property, the wife agreed (among other things) that the husband could terminate his alimony payments after one year from the date of the final judgment, and (2) that pursuant to the terms of the agreement the husband had performed his part of the bargain. It was on the basis of this finding, that the court terminated the husband’s obligation for alimony payments as of one year from the date of the entry of the final judgment.
The record supports the trial court’s factual finding. It was not error to terminate the alimony payments in accordance with the agreement of the parties.
Affirmed.
CROSS, J., and WOODSON, J. WILLIAM, Associate Judge, concur.